Citation Nr: 0633184	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 until December 1953.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2004 rating decision of the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2006, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's bilateral hearing loss and tinnitus were, at least 
in part, caused by noise exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefits sought, there is no reason to belabor the 
impact of the VCAA on these matters, since any error in 
notice timing or content is harmless.

II.  Factual Background

The veteran's military records show that he served as an 
aircraft armament mechanic aboard an aircraft carrier with 
duties on the flight deck (and presumably had significant 
associated noise exposure).  The available service medical 
record, the veteran's December 1953 service separation 
examination report, shows normal whispered voice testing.  

In a July 2003 statement, a VA physician's assistant opined 
that the veteran's current hearing loss and tinnitus were as 
least likely as not related to noise trauma in service.

On September 2003 VA audiological evaluation, the veteran 
reported he had a hearing loss for many years.  He stated 
that his tinnitus began in the late 1950's to early 1960's.  
Audiometry revealed that puretone thresholds were:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
70
95
LEFT
30
30
35
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
diagnoses were mild to severe sensorineural hearing loss and 
constant tinnitus bilaterally.  The audiologist reviewed the 
veteran's file and opined that in light of the fact that none 
of the disabilities were present during his military career, 
the hearing loss and tinnitus were not likely to be a result 
of his military service.

On April 2006 private audiological consultation, it was noted 
that the veteran had a moderate to severe high frequency 
sensorineural hearing loss bilaterally.  The audiologist 
opined that the current hearing loss and tinnitus were at 
least as likely as not related to noise exposure in the 
military.

As was noted, the Board sought a VHA medical advisory opinion 
in this matter.  In his July 2006 opinion, the consulting 
specialist (Chief Otolaryngologist) opined [after reviewing 
the veteran's file] that the September 2003 audiogram was 
most consistent with noise-induced hearing loss.  He 
indicated that this pattern was commonly seen in older 
individuals, typically with a long history of repetitive 
moderate to severe noise exposure.  He stated, if it was 
taken as an established fact that the veteran had recognized 
noise exposure in service (which is not in dispute), then he 
was of the opinion that it is at least as likely as not that 
the veteran's hearing loss and tinnitus are related to his 
service noise exposure.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has bilateral 
hearing loss (by VA standards) and tinnitus disabilities.  
And, given the consistent reports of such and the veteran's 
military occupation, it may readily be conceded that he was 
subjected to noise trauma in service (albeit perhaps not to 
the extent alleged).  The remaining critical factor that must 
be met to establish service connection is whether there is a 
nexus between the current bilateral hearing loss and tinnitus 
and the noise exposure in service.  The etiology of a 
disability is primarily a medical question.  As there was 
conflicting medical evidence in this matter, the Board sought 
an advisory medical opinion from a VA specialist.

The consulting otolaryngologist opined, in essence, that the 
claimed disabilities are indeed related to noise trauma in 
service.  In light of the foregoing, the Board finds that 
competent (medical) evidence supports the veteran's claims, 
and that service connection for bilateral hearing loss and 
tinnitus is warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


